COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  IN THE INTEREST OF U.G.G. AND                  §               No. 08-18-00163-CV
  A.N.A., CHILDREN,
                                                 §                  Appeal from the
                        Appellant.
                                                 §                109thDistrict Court

                                                 §             of Winkler County, Texas

                                                 §                (TC# DC17-17073)

                                                 §

                                           ORDER

        Pending before the Court is a motion to substitute counsel for Appellant. On October 12,

2018, the Court filed the supplemental clerk’s record containing the trial court’s order appointing

Rosalio M. Peralez as counsel for Appellant and granting a motion to substitute filed in the trial

court. The motion is GRANTED. Further, the Appellant’s brief submitted by Ms. Peralez on

October 8, 2018 has been filed. The Appellee’s brief is due to be filed twenty days from the date

of this order.

        IT IS SO ORDERED this 15th day of October, 2018.


                                                     PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.